[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANTS' MOTION TO DISMISS AND STAYFURTHER PROCEEDINGS DATED NOVEMBER 4, 1996.
While in the process of reviewing the record of this case from the time the action was filed on February 17, 1995, the court discovered that on May 5, 1995, after trial had begun, the CT Page 1151 case was concluded by a Consent Order issued by Walsh, J. On June 7, 1995 the parties filed a Stipulation pursuant to the May 5, 1995 Consent Order which included mutual releases for any matter prior to June 1, 1995 which related to, in whole or in part, directly or indirectly, the subject matter of the action (CV 95 67482S).
Therefore, since this case (CV 95 67482S) was concluded on May 5, 1995, this Motion to Dismiss, filed November 5, 1996, must be denied.
WALSH, J.